 

Exhibit 10.1

 



NINTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Ninth
Amendment”) is entered into and effective as of the Ninth Amendment Closing Date
(as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), Working Interest, LLC, a Kansas limited
liability company (“Working Interest”), BLACK SABLE ENERGY, LLC, a Texas limited
liability company (“Black Sable”), BLACK RAVEN ENERGY, INC., a Nevada
corporation (“Black Raven”), ADENA, LLC, a Colorado limited liability company
(“Adena”; together with Parent, EnerJex Kansas, Working Interest, Black Sable
and Black Raven, collectively, “Borrowers” and each, a “Borrower”), and TEXAS
CAPITAL BANK, N.A., a national banking association, as a Bank, L/C Issuer and
Administrative Agent (in such latter capacity and together with its successors
and permitted assigns in such capacity the “Administrative Agent”), and the
several banks and financial institutions from time to time parties to the Credit
Agreement, as defined below (the “Banks”). Capitalized terms used but not
defined in this Ninth Amendment have the meaning given them in the Credit
Agreement.

 

RECITALS

 

A. Borrowers, Administrative Agent, L/C Issuer and Banks previously entered into
that certain Amended and Restated Credit Agreement dated as of October 3, 2011,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of December 14, 2011, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of August 31, 2012, that certain
Third Amendment to Amended and Restated Credit Agreement dated as of November 2,
2012, that certain Fourth Amendment to Amended and Restated Credit Agreement
dated as of January 24, 2013, that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of September 30, 2013, that certain Sixth
Amendment thereto dated as of November 19, 2013, that certain Seventh Amendment
thereto dated as of June 16, 2014 and that certain Eighth Amendment thereto
dated as of August 13, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

B. In accordance with Section 2.04(b) of the Credit Agreement and based upon the
recently delivered Reserve Report dated effective January 1, 2015,
Administrative Agent and the Banks have redetermined the Borrowing Base
effective as of the Ninth Amendment Closing Date as set forth in this Ninth
Amendment (the “Ninth Amendment Redetermination”).

 

C. Borrowers, Administrative Agent and Banks acknowledge that such Ninth
Amendment Redetermination is the May 1st scheduled semi-annual redetermination
of the Borrowing Base scheduled for 2015 under Section 2.04(b) of the Credit
Agreement.

 

D. Parent may issue shares of preferred and/or common stock pursuant to one or
more offerings following the Ninth Amendment Closing Date (the “Potential
Issuances”).

 

E. Borrowers have requested that Administrative Agent and Banks amend the Credit
Agreement to consent to the Potential Issuances.

 



 

 

 

F. Administrative Agent and Banks desire to consent to the Potential Issuances,
subject to the terms and conditions set forth herein.

 

G. Administrative Agent, L/C Issuer and Banks have agreed to (a) redetermine the
Borrowing Base, (b) consent to the Potential Issuances and certain
non-compliance by Borrowers with the terms of the Credit Agreement, (c) waive
certain provisions of the Credit Agreement and (d) make certain amendments to
the Credit Agreement, subject to the terms and conditions of this Ninth
Amendment.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

I. Specific Amendments to Credit Agreement.

 

A. Article I, Definitions, of the Credit Agreement is hereby amended by adding
the following definitions in their proper alphabetical order:

 

“Ninth Amendment” means the Ninth Amendment to Amended and Restated Credit
Agreement dated effective as of the Ninth Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 

“Ninth Amendment Closing Date” means April 29, 2015.

 

B. Article I, Definitions, of the Credit Agreement is hereby amended by revising
the definition of “Conforming Borrowing Base” in its entirety as follows:

 

“Conforming Borrowing Base” means, as of the Ninth Amendment Closing Date,
$19,000,000.

 

II. Section 2.04, Borrowing Base Determination, of the Credit Agreement is
hereby amended by replacing Section 2.04(a) with following:

 

(a) The Borrowing Base in effect as of the Ninth Amendment Closing Date is
$22,600,000 relative to the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties and the Monthly Borrowing Base Reduction for May 1, 2015
is $0.00; provided that, on and after June 1, 2015, the Monthly Borrowing Base
Reduction is $50,000. The Borrowing Base shall be automatically reduced on the
first day of each month by the Monthly Borrowing Base Reduction beginning May 1,
2015. The Borrowing Base and the Monthly Borrowing Base Reduction shall be
re-determined from time to time pursuant to the provisions of this Section.

 

III. Section 2.04, Borrowing Base Determination, of the Credit Agreement is
hereby amended by replacing the proviso at the end of the penultimate sentence
of Section 2.04(b) with the following proviso:

 

provided that a Bank’s failure to disapprove of Administrative Agent’s
determination within fifteen (15) days by delivery of an alternative proposed
Borrowing Base and Monthly Borrowing Base Reduction shall be deemed such Bank’s
approval of Administrative Agent’s determination.

 



2

 

 

IV. Section 2.04, Borrowing Base Determination, of the Credit Agreement is
hereby amended by adding the following sentences to the end of Section 2.04(g):

 

Notwithstanding anything to the contrary in this Agreement, all repayments and
prepayments of the Nonconforming Borrowing Base by the Borrowers shall
automatically and permanently reduce the Nonconforming Borrowing Base. Borrowers
shall not be permitted to reborrow amounts under the Nonconforming Borrowing
Base once repaid or prepaid in accordance with this Agreement or the Ninth
Amendment.

 

V. Section 2.08, Fees, of the Credit Agreement, is hereby amended by adding the
following new subsection (d) to the end of Section 2.08:

 

(d) On or before the earlier to occur of (i) the date of any refinancing of the
Obligations under this Agreement or (ii) any extension of the Maturity Date,
Borrowers shall pay to Administrative Agent (for the account of the Banks) a fee
in an amount equal to 0.25% of the Borrowing Base in effect on the Ninth
Amendment Closing Date (i.e., $56,500).

 

VI. Article VI, Affirmative Covenants, of the Credit Agreement is hereby amended
by adding the following new Section 6.30 to the end thereof:

 

Section 6.30 Post-Close Ninth Amendment Requirements. As consideration for the
other agreements by the Banks set forth in the Ninth Amendment: (a)(i) on or
before the first Business Day following the closing date of any Potential
Issuance (as defined in the Ninth Amendment) permitted pursuant to the terms of
the Ninth Amendment and (ii) using the cash proceeds received by Borrowers from
any such Potential Issuance, prepay the Borrowing Base in an amount not less
than $1,000,000; (b) on or before the first Business Day following Borrowers’
receipt of any cash proceeds from the Disposition of Borrowers’ interest in that
certain parcel of real estate located in La Plata County, Colorado (the “Sales
Transaction”) previously owned by Oakridge Energy, Inc. (“Oakridge”), prepay the
Borrowing Base in an aggregate amount equal to the greater of: (i) 50% of the
cash proceeds received by Borrowers from Oakridge (or any other payee) in
connection with the Sales Transaction and (ii) $750,000; and (c) upon L/C
Issuer’s receipt of that certain Letter of Credit No. 1323 which has been
replaced by that certain Letter of Credit No. 1616, the Nonconforming Borrowing
Base shall be automatically and permanently reduced in an amount equal to
$50,000. Borrowers hereby acknowledge and agree that, subject to Section
2.04(g), the prepayments required pursuant to this Section 6.30 shall be
applied, first, to the Nonconforming Borrowing Base until the Nonconforming
Borrowing Base equals $0 and then, secondly, to the Conforming Borrowing Base.

 

VII. Section 6.12, Accounts, of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 



3

 

 

“Accounts. Maintain, as of the Ninth Amendment Closing Date, with Administrative
Agent all of their bank accounts, including, without limitation, all deposit
accounts, cash management and collection and lockbox services.”

 

VIII. Section 9.01(b), Specific Covenants, of the Credit Agreement is hereby
amended to insert “, 6.30” immediately following the reference therein to
“6.26”.

 

IX. Limited Waiver and Limited Consents.

 

A. Subject to the other terms and conditions set forth herein, Administrative
Agent and Banks hereby waive Borrowers’ compliance with, and any resulting Event
of Default arising from Borrowers’ failure to comply with, the financial
covenant set forth in Section 7.12(b) (Net Debt to EBITDAX Ratio) solely in
relation to the fiscal quarter ending March 31, 2015.

 

B. Subject to the other terms and conditions set forth herein, Administrative
Agent and Banks hereby consent to any Potential Issuance; provided that (i) all
cash proceeds received by Parent or any other Borrowers in connection with any
such Potential Issuance or any prior issuance (to the extent Borrowers still
hold such cash on and after the Ninth Amendment Closing Date) of equity
interests in Parent (including, without limitation, the equity interests
previously issued in connection with the Designation) shall (y) be held at all
times in an account maintained with Administrative Agent and (z) subject to a
first priority Lien (other than Permitted Liens) in favor of Administrative
Agent for the benefit of the Banks, (ii) Borrowers shall promptly provide
Administrative Agent with prior notice of any Potential Issuance including
relevant details regarding such Potential Issuance as Administrative Agent may
reasonably request (including, without limitation, the type and amount of equity
interests being issued and the reasonably anticipated amount of proceeds to be
received by Parent or the other applicable Borrowers) and (z) copies of all
documents executed and/or delivered in connection with such Potential Issuance
and (iii) no Default or Event of Default shall have occurred and be continuing
or would result from any such Potential Issuance and (iv) Borrowers shall have
prepaid the Borrowing Base as required pursuant to Section 6.30 of the Credit
Agreement.

 

C. Borrowers have requested that Administrative Agent and Banks agree to consent
to Borrowers’ non-compliance with the requirement of Section 7.12(b) (Net Debt
to EBITDAX Ratio) of the Credit Agreement for the fiscal quarters ending June
30, 2015, September 30, 2015 and December 31, 2015 and then to reinstate the
requirement of such section, commencing with the fiscal quarter ending March 31,
2016. Subject to the other terms and conditions set forth herein, Administrative
Agent and Banks consent to Borrowers’ non-compliance with the requirement of
Section 7.12(b) (Net Debt to EBITDAX Ratio) of the Credit Agreement for the
fiscal quarters ending June 30, 2015, September 30, 2015 and December 31, 2015
and then to reinstate the requirement of such section, commencing with the
fiscal quarter ending March 31, 2016.

 

D. Borrowers have requested that Administrative Agent and Banks agree to waive
the scheduled Borrowing Base redetermination scheduled for November 1, 2015.
Subject to the other terms and conditions set forth herein, Administrative Agent
and Banks agree to waive the scheduled Borrowing Base redetermination scheduled
for November 1, 2014.

 



4

 

 

E. The consents and waivers granted hereunder does not indicate an intent to
establish any course of dealing between Administrative Agent, Banks and
Borrowers with regard to future waivers, consents, agreements to forbear or any
other modifications that may be requested. Administrative Agent’s and Banks’
agreement to the consents and waivers herein should not be construed as an
indication that Administrative Agent and Banks would be willing to agree to any
further or future consents, waivers, agreements to forbear or any modifications
to any of the terms of the Credit Agreement or other Loan Documents, or any
Events of Default or Defaults that may exist or occur thereunder.

 

X. Conditions Precedent to Ninth Amendment. This Ninth Amendment shall be
effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the Ninth Amendment Closing
Date:

 

A.Borrowers, Administrative Agent, L/C Issuer and Banks shall have executed and
delivered this Ninth Amendment;

 

B.Borrowers shall have paid to Administrative Agent (for the ratable benefit of
the Banks) an aggregate amount not less than $1,000,000;

 

C.Borrowers shall, subject to Section 6.22 of the Credit Agreement, have
provided evidence to Administrative Agent, in form and content satisfactory to
Administrative Agent, that Borrowers have entered into Swap Contracts (or other
types of derivatives approved in writing by Banks) with one or more Approved
Counterparties covering, for the balance of the 2015 fiscal year and the
entirety of the 2016 fiscal year, in each case, not less than seventy-five
percent (75%) of the Proved Developed Producing Reserves that are (i)
attributable to Borrowers’ interest in the Borrowing Base Oil and Gas
Properties, as reflected in the most recently delivered Reserve Report pursuant
to Section 2.04 of the Credit Agreement and (ii) projected by Administrative
Agent to be produced during the term(s) of such Swap Contracts;

 

D.Borrowers shall have paid to Administrative Agent all fees due and payable
under the Credit Agreement or as otherwise agreed; and

 

E.Administrative Agent shall have received, in form and content satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Administrative Agent may request.

 

XI. Representations, Warranties and Covenants. Borrowers represent and warrant
to Administrative Agent and Banks that (a) they possess all requisite Corporate
Power and authority to execute, deliver and comply with the terms of this Ninth
Amendment, (b) this Ninth Amendment has been duly authorized and approved by all
requisite Corporate Action on the part of the Borrowers, (c) no other consent of
any Person (other than Administrative Agent and Banks) is required for this
Ninth Amendment to be effective, (d) the execution and delivery of this Ninth
Amendment does not violate their Governing Documentation, (e)  the
representations and warranties in each Loan Document to which they are a party
are true and correct in all material respects on and as of the Ninth Amendment
Closing Date as though made on the Ninth Amendment Closing Date, (f)  after
giving effect to this Ninth Amendment, they are in full compliance with all
covenants and agreements contained in each Loan Document to which they are a
party, (g) after giving effect to this Ninth Amendment, no Event of Default or
Default has occurred and is continuing, and (h) no exhibit or schedule to the
Credit Agreement is required to be supplemented, amended or modified in
connection with the transactions contemplated by this Ninth Amendment or any
other matters occurring prior to the Ninth Amendment Closing Date. The
representations and warranties made in this Ninth Amendment shall survive the
execution and delivery of this Ninth Amendment. No investigation by
Administrative Agent or any Bank is required for Administrative Agent or any
Bank to rely on the representations and warranties in this Ninth Amendment.

 



5

 

 

XII. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Ninth
Amendment. Except as affected by this Ninth Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Ninth Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement. Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Ninth Amendment).
Borrowers hereby release, discharge and acquit Administrative Agent, L/C Issuer
and Banks from any and all claims, demands, actions, causes of action, remedies,
and liabilities of every kind or nature (including without limitation, offsets,
reductions, rebates, or lender liability) arising out of any act, occurrence,
transaction or omission occurring in connection with the Credit Agreement and
the other Loan Documents prior to the Ninth Amendment Closing Date.

 

XIII. Miscellaneous.

 

(a) No Waiver of Defaults. Except as expressly provided herein, this Ninth
Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of the Credit Agreement or any other Loan Document, or (B) any present
or future violation of, or default under, any provision of the Loan Documents,
or (ii) a waiver of Administrative Agent’s or any Bank’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.

 

(b) Form. Each agreement, document, instrument or other writing to be furnished
to Administrative Agent under any provision of this Ninth Amendment, if any,
must be in form and substance satisfactory to Administrative Agent and its
counsel.

 



6

 

 

(c) Headings. The headings and captions used in this Ninth Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Ninth Amendment, the Credit Agreement, or the other Loan Documents.

 

(d) Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or reimburse
Administrative Agent on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Ninth Amendment, including, without limitation, the reasonable fees and
disbursements of Administrative Agent’s counsel.

 

(e) Successors and Assigns. This Ninth Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.

 

(f) Multiple Counterparts. This Ninth Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one (1) and
the same instrument. This Ninth Amendment may be transmitted and signed by
facsimile or portable document file (pdf). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(g) Governing Law. This Ninth Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

 

(h) Entirety. THIS NINTH AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(A) OF THE
TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER UNDER THIS NINTH AMENDMENT AND UNDER
THOSE OTHER WRITTEN DOCUMENTS AND MAY NOT BE CONTRADICTED BY EVIDENCE OR PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

7

 

 

IN WITNESS WHEREOF, this Ninth Amendment is executed effective as of the Ninth
Amendment Closing Date.

 

  BORROWERS:               ENERJEX RESOURCES, INC.               By:      
Robert G. Watson, Jr.     Chief Executive Officer               ENERJEX KANSAS,
INC.               By:       Robert G. Watson, Jr.     Chief Executive Officer  
            WORKING INTEREST, LLC               By:       Robert G. Watson, Jr.
    Chief Executive Officer               BLACK SABLE ENERGY, LLC              
By:       Robert G. Watson, Jr.     Chief Executive Officer

  

Signature Page to Ninth Amendment

 

 

  BLACK RAVEN ENERGY, INC.               By:       Robert G. Watson, Jr.    
Chief Executive Officer               – and –               ADENA, LLC          
    By:       Robert G. Watson, Jr.     Chief Executive Officer      

 



Signature Page to Ninth Amendment

 



 

  ADMINISTRATIVE AGENT AND L/C ISSUER:               TEXAS CAPITAL BANK, N.A.,  
as Administrative Agent, L/C Issuer and   a Bank               By:       W.
David McCarver IV     Senior Vice President                     BANKS:          
    TEXAS CAPITAL BANK, N.A.,   as Administrative Agent, L/C Issuer and   a Bank
              By:       W. David McCarver IV     Senior Vice President          
          IBERIABANK                     By:     Name:      Title:  

 



Signature Page to Ninth Amendment

